      Case 4:20-cv-00189-MW-MAF Document 6 Filed 05/21/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

VINCENT F. RIVERA,

            Plaintiff,

v.                                    Case No. 4:20cv189-MW/MAF

WARDEN C. EDELEN,
et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 4, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 5 Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s in forma pauperis motion, ECF No. 2, is DENIED, and the complaint,

ECF No. 1, is DISMISSED without prejudice because Plaintiff’s factual




                                        1
        Case 4:20-cv-00189-MW-MAF Document 6 Filed 05/21/20 Page 2 of 2




allegations are insufficient to permit him to proceed under 28 U.S.C. § 1915(g)

without full payment at the time of case initiation.” The Clerk shall also close the

file.

        SO ORDERED on May 21, 2020.


                                      s/ MARK E. WALKER
                                      Chief United States District Judge




                                         2
